Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022, has been entered.
 
Status of Claims
Claims 1, 3-11, and 13-15, and 17-22 were previously pending and subject to a Final Office Action having a notification date of January 7, 2022 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment on April 19, 2022 (the “Amendment”), amending claims 1, 11, 20, and 21 which resulted in an Advisory Action dated May 4, 2022 (“Advisory Action”) indicating non-entry of the Amendment.  Applicant then filed the RCE on May 9, 2022, requesting entry of the Amendment.  The present non-final Office Action addresses pending claims 1, 3-11, and 13-15, and 17-22 in the Amendment.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 is missing its status identifier which appears should be “(Original)”.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 103 been fully considered but are unpersuasive.  These rejections are therefore maintained.
At page 11 of the Amendment, Applicant takes the position that “nothing has been found in He to disclose or suggest obtaining feature maps from specifically the alleged image (Fig. 5b of He).  For example, nothing in He has been found to disclose or suggest that the alleged image of Fig. 5B of He is generated from the alleged data and then a feature map is obtained from the alleged image.  At most, Applicant respectfully submits that He appears to describe that alleged feature maps are obtained from data (ECG recordings) and that the data may also be plotted as shown in Fig. 5(b) to demonstrate an effect of a denoising method.”  The Examiner disagrees. 
As set forth in the Advisory Action, reference is made to pages 4 and 7 of the Final Office Action which discusses how He discloses that the ECG signals are preprocessed to generate the image of Figure 5B (right column of page 102127 of He) and that feature maps are learned from the preprocessed signals (as opposed to from the raw ECG recordings)(bottom of right column of page 102121 of He).  As the image of Figure 5B represents and is generated based on the preprocessed signals (as opposed to based directly on the raw ECG recordings) and the feature map is learned from the preprocessed signals, then the feature map is obtained from “the image that is the first plot” because the image of Figure 5B is represented by the preprocessed signals.
The 35 USC 103 rejection is maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8, 10, 11, 13-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Automatic Cardiac Arrhythmia Classification Using Combination of Deep Residual Network and Bidirectional LSTM" to He et al. (“He”) in view of U.S. Patent App. Pub. No. 2003/0216655 to Schreck (“Schreck”):
Regarding claim 1, He discloses a method of performing electrocardiography ("ECG") analysis (the Abstract discusses classifying cardiac arrhythmias based on features of an ECG which is a method of performing ECG analysis) by at least one processor (the middle of the right column on page 102123 notes use of a computer with a CPU), the method comprising: 
receiving ECG data that is from a plurality of leads (the bottom of the right column on page 102120 discloses ECG recordings from leads); 
generating an image based on the ECG data (the right column of page 102127 discusses performing a wavelet denoising preprocessing step on the ECG signal which results in the image shown in Figure 5b), wherein the image generated based on the ECG data is a first plot including ... information concerning [an ECG signal], from the plurality of leads (the image in Figure 5b is a plot including information concerning an ECG signal from the leads); 
obtaining a feature map, from the image that is the first plot (the right column of page 102127 discloses that the ECG signals are preprocessed to generate the image of Figure 5B while the bottom of right column of page 102121 discloses that features are learned from the preprocessed signals (as opposed to from the raw ECG recordings); as the image of Figure 5B represents and is generated based on the preprocessed signals (as opposed to based directly on the raw ECG recordings) and the feature map is learned from the preprocessed signals, then the feature map is obtained from “the image that is the first plot”);
inputting the feature map to a first neural network (Figure 2 and the left column of page 102123 illustrate/discuss inputting the feature map to Type 2 residual convolutional modules which is a neural network (“first neural network”) per the Abstract), the first neural network configured to generate an output based on the feature map inputted (Figure 2 and the left column of page 102123 illustrate/discuss how features are output); 
inputting the output of the first neural network to a second neural network (Figure 2 and the bottom of the left column of page 102123 illustrate/discuss inputting the features from the “first neural network” to bidirectional LSTM layers which are a recurrent neural network (“second neural network”)), the second neural network configured to obtain at least one temporal feature of the first plot based on the output of the first neural network and a previous state of the second neural network (the bottom of the left column to the top of the right column on page 102123 discuss how the “second neural network” obtains a feature vector based on the feature output from the “first neural network,” where the feature vector includes temporal features per the left column of page 102130; also, the obtained temporal features would also be based on a previous state of the “second neural network” as it would have already existed (and thus had some “previous state”) at the time the feature output was received from the “first neural network”); and 
classifying a signal included in the ECG data based on the at least one temporal feature obtained by the second neural network (the top of the right column on page 102123 discusses classifying the ECG recording based on the extracted global feature which includes temporal features per the left column of page 102130).
While He discloses use of wavelet transforms to perform signal preprocessing to generate the image/first plot (right column of page 102127) and also discloses preprocessing a plurality of ECG recordings/signals (bottom of right column of page 102121), He appears to be silent regarding the first plot including three dimensions of information concerning a plurality of ECG signals.
Nevertheless, Schreck teaches (Figure 6, [0038], and [0050]) that it was known in the healthcare informatics art to generate an image in the form of a first plot of three dimensions of information concerning a plurality of ECG signals from a plurality of leads to more accurately diagnose cardiac pathology, such as right heart infarction or posterior infarction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the first plot to have three-dimensions of information concerning a plurality of ECG signals from the plurality of leads in the system of He as taught by Schreck to advantageously more accurately diagnose cardiac pathology, such as right heart infarction or posterior infarction and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 4, the He/Schreck combination discloses the method of claim 1, further including wherein the first neural network is a residual neural network ("ResNet") (Figure 2 and the left column of page 102123 of He illustrate/discuss inputting the feature map to Type 2 residual convolutional modules which is a residual neural network (“first neural network”) per the Abstract; also, the left column of page 102130 discusses “ResNet”).

Regarding claim 5, the He/Schreck combination discloses the method of claim 4, further including wherein the ResNet is a model including a plurality of ResNet blocks provided in series, each of the ResNet blocks being a convolution neural network (the left column of page 102123 of He discusses how the “first neural network” includes a plurality of Type 2 residual convolutional modules (blocks) and the left column of page 102122 discloses that the various modules are stacked (provided in series), where the plurality of residual convolutional modules/blocks would thus amount to a convolutional neural network).

Regarding claim 6, the He/Schreck combination discloses the method of claim 5, further including wherein each of the ResNet blocks includes at least one weight layer to which an input of the ResNet block is applied (the right column of page 102125 of He and the left column of page 102126 discloses how the model includes weights; furthermore, as evidenced by page 1 of NPL: “ResNet (34, 50, 101): Residual CNNs for Image Classification Tasks,” ResNet blocks have one or more weight layers to which inputs are applied), at least one rectified linear unit ("ReLU") (Figure 2 and the left column of page 102123 of He illustrate/discuss ReLU units/layers), and an addition layer configured to add together the input of the at least one weight layer of the ResNet block with an output of the at least one weight layer of the ResNet block (the right column of page 102131 of He discusses how the residual/ResNet modules/blocks include shortcut connections which, as evidenced by pages 2-3 of NPL: “ResNet (34, 50, 101): Residual CNNs for Image Classification Tasks,” amount to addition layers that add together the input of the one or more weight layers of a ResNet block with the output of the one or more weight layers of the ResNet block). 

Regarding claim 7, the He/Schreck combination discloses the method of claim 1, further including wherein the second neural network is a recurrent neural network ("RNN") (the bottom of the left column of page 102123 of He notes that the bidirectional LSTM layers are a recurrent neural network (“second neural network”)).

Regarding claim 8, the He/Schreck combination discloses the method of claim 1, further including wherein the classifying the signal comprises determining whether the signal corresponds to a normal signal, an atrial fibrillation (“AFib”) signal, or a ventricular fibrillation (“VFib”) signal (the bottom of the Abstract of He discusses classifying the signals as atrial fibrillation).

Regarding claim 10, the He/Schreck combination discloses the method of claim 1, further including 
the first neural network is a residual neural network ("ResNet") (Figure 2 and the left column of page 102123 of He illustrate/discuss inputting the feature map to Type 2 residual convolutional modules which is a residual neural network (“first neural network”) per the Abstract, also, the left column of page 102130 discusses “ResNet”), and 
the second neural network is a recurrent neural network ("RNN") (the bottom of the left column of page 102123 of He notes that the bidirectional LSTM layers are a recurrent neural network (“second neural network”)).

Regarding claim 11, He discloses a device (the middle of the right column on page 102123 of He notes use of a computer) for performing electrocardiography ("ECG") analysis (the Abstract of He discusses classifying cardiac arrhythmias based on features of an ECG which is a method of performing ECG analysis), the device comprising: 
at least one memory configured to store computer program code (the middle of the right column on page 102123 of He notes how the computer includes memory including an algorithm which would have program code); and 
at least one processor configured to access the computer program code and operate as instructed by the computer program code (the middle of the right column on page 102123 of He notes how the computer includes a CPU which would access the program codes and operate as instructed), the computer program code including: 
image generation code configured to cause the at least one processor to generate an image based on ECG data received by the device from a plurality of leads (the bottom of the right column on page 102120 discloses ECG recordings from leads and the right column of page 102127 discusses performing a wavelet denoising preprocessing step on the ECG signal which results in the image shown in Figure 5b; also there would be some “image generation code” in the algorithm mentioned at the middle of the right column on page 102123 to generate the image), wherein the image generated based on the ECG data is a first plot including ... information concerning [an ECG signal], from the plurality of leads (the image in Figure 5b is a plot including information concerning an ECG signal from the leads); 
feature extraction code configured to cause the at least one processor to: 
obtain a feature map, from the image that is the first plot (the right column of page 102127 discloses that the ECG signals are preprocessed to generate the image of Figure 5B while the bottom of right column of page 102121 discloses that features are learned from the preprocessed signals (as opposed to from the raw ECG recordings); as the image of Figure 5B represents and is generated based on the preprocessed signals (as opposed to based directly on the raw ECG recordings) and the feature map is learned from the preprocessed signals, then the feature map is obtained from “the image that is the first plot”), 
input the feature map to a first neural network (Figure 2 and the left column of page 102123 illustrate/discuss inputting the feature map to Type 2 residual convolutional modules which is a neural network (“first neural network”) per the Abstract), the first neural network configured to generate an output based on the feature map inputted (Figure 2 and the left column of page 102123 illustrate/discuss how features are output), 
input the output of the first neural network to a second neural network (Figure 2 and the bottom of the left column of page 102123 illustrate/discuss inputting the features from the “first neural network” to bidirectional LSTM layers which are a recurrent neural network (“second neural network”)), the second neural network configured to obtain at least one temporal feature of the first plot based on the output of the first neural network and a previous state of the second neural network (the bottom of the left column to the top of the right column on page 102123 discuss how the “second neural network” obtains a feature vector based on the feature output from the “first neural network,” where the feature vector includes temporal features per the left column of page 102130; also, the obtained temporal features would also be based on a previous state of the “second neural network” as it would have already existed (and thus had some “previous state”) at the time the feature output was received from the “first neural network”; also there would be some “feature extraction code” in the algorithm mentioned at the middle of the right column on page 102123 to obtain the temporal feature(s)), and 
classification code configured to cause the at least one processor to classify a signal included in the ECG data based on the at least one temporal feature obtained by the second neural network (the top of the right column on page 102123 discusses classifying the ECG recording based on the extracted global feature which includes temporal features per the left column of page 102130; also there would be some “classification code” in the algorithm mentioned at the middle of the right column on page 102123 to classify the signal in the ECG data based on the temporal feature(s)).
While He discloses use of wavelet transforms to perform signal preprocessing to generate the image/first plot (right column of page 102127) and also discloses preprocessing a plurality of ECG recordings/signals (bottom of right column of page 102121), He appears to be silent regarding the first plot including three dimensions of information concerning a plurality of ECG signals.
Nevertheless, Schreck teaches (Figure 6, [0038], and [0050]) that it was known in the healthcare informatics art to generate an image in the form of a first plot of three dimensions of information concerning a plurality of ECG signals from a plurality of leads to more accurately diagnose cardiac pathology, such as right heart infarction or posterior infarction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated plots having three-dimensions of information concerning a plurality of ECG signals from the plurality of leads in the system of He as taught by Schreck to advantageously more accurately diagnose cardiac pathology, such as right heart infarction or posterior infarction and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

	Claims 13-15, 17 and 19 are rejected in view of the He/Schreck combination as respectively discussed above in relation to claims 4-8 and 10.

	Regarding claim 20, He discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions (the middle of the right column on page 102123 notes how a computer includes memory including an algorithm which would store instructions of the algorithm) that, when executed by at least one processor (the middle of the right column on page 102123 notes how the computer includes a CPU) for performing electrocardiography (ECG) analysis (the Abstract discusses classifying cardiac arrhythmias based on features of an ECG which is a method of performing ECG analysis), cause the at least one processor to: 
	The remaining limitations of claim 20 are disclosed by the He/Schreck combination as discussed above in relation to claim 1.

	Regarding claim 21, the He/Schreck combination discloses the method of claim 1, further including wherein the generating the image that is the first plot comprises: 
generating a plurality of second plots by generating, for each of the plurality of leads, a respective second plot including two dimensions of information concerning a respective ECG signal from a respective one of the plurality of leads (the “first plot” of Figure 6 of Schreck includes a plurality of “second plots” for each of the plurality of leads, where each “second plot” includes two dimensions of information concerning a respective ECG signal from one of the plurality of leads), and 
forming the first plot, that is the image from which the feature map is obtained, by stacking the plurality of second plots (as shown in Figure 6 of Schreck, the “second plots” are stacked to form the “first plot”; similar to as discussed in relation to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated plots having three-dimensions of information concerning a plurality of ECG signals from the plurality of leads in the system of He as taught by Schreck to advantageously more accurately diagnose cardiac pathology, such as right heart infarction or posterior infarction and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Automatic Cardiac Arrhythmia Classification Using Combination of Deep Residual Network and Bidirectional LSTM" to He et al. (“He”) in view of U.S. Patent App. Pub. No. 2003/0216655 to Schreck (“Schreck”) as applied to claim 21 above, and further in view of NPL "Evaluating Arrhythmias in ECG Signals Using Wavelet Transforms" to Addison et al. (“Addison”):
Regarding claim 3, the He/Schreck combination discloses the method of claim 21, further including wherein the image generated based on the ECG data is a plot ... that includes three dimensions of information concerning the plurality of ECG signals from the plurality of leads (as discussed above in relation to claim 1, Schreck teaches (Figure 6, [0038], and [0050]) that it was known in the healthcare informatics art to generate an image in the form of a first plot of three dimensions of information concerning a plurality of ECG signals from a plurality of leads to more accurately diagnose cardiac pathology, such as right heart infarction or posterior infarction, and it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated plots having three-dimensions of information concerning a plurality of ECG signals from the plurality of leads in the system of He as taught by Schreck to advantageously more accurately diagnose cardiac pathology, such as right heart infarction or posterior infarction and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007)).
However, the He/Schreck combination appears to be silent regarding the image specifically being a waterfall plot.
Nevertheless, Addison teaches (middle of left column on page 104, top of right column on page 104, top of left column on page 105) that it was known in the healthcare informatics art to utilize wavelet transforms of ECG signals to display various types of 3D/waterfall plots (Figure 1), where the plots have three dimensions of information) which advantageously enables hidden characteristics to be displayed and measured thereby leading to improved therapies for patients and increased treatment success rates (bottom half of right column of page 106 to top of right column on page 107).  
Therefore, it would have been obvious to one of ordinary skill in the art for the image of the He/Schreck combination to have specifically been a waterfall plot as taught by Addison to advantageously enable hidden characteristics to be displayed and measured thereby leading to improved therapies for patients and increased treatment success rates and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Automatic Cardiac Arrhythmia Classification Using Combination of Deep Residual Network and Bidirectional LSTM" to He et al. (“He”) in view of U.S. Patent App. Pub. No. 2003/0216655 to Schreck (“Schreck”) as respectively applied to claims 8 and 17 above, and further in view of U.S. Patent App. Pub. No. 2020/0160980 to Lyman et al. (“Lyman”):
Regarding claim 9, the He/Schreck combination discloses the method of claim 1, and discloses outputting a result of the determining whether the signal corresponds to the normal signal, the AFib signal, or the VFib signal (pages 102124-102125 of He disclose various F score results as to whether the ECG signal is AFib or normal)...
While it would appear that such results would need to be output to a display to display the results in order for the results to be perceived, the He/Schreck combination appears to be silent regarding specifically outputting the results to a display to display the result.
Nevertheless, Lyman teaches ([0302]-[0303]) that it was known in the healthcare informatics art to display ECG diagnoses along with treatment options via a user interface which advantageously facilitates treatment of patients thereby leading to improved patient care.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have displayed the results of the He/Schreck combination via a display as taught by Lyman to advantageously facilitate treatment of patients thereby leading to improved patient care and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 18 is rejected in view of the He/Schreck/Lyman combination as discussed above in relation to claim 9.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “Automatic Cardiac Arrhythmia Classification Using Combination of Deep Residual Network and Bidirectional LSTM" to He et al. (“He”) in view of U.S. Patent App. Pub. No. 2003/0216655 to Schreck (“Schreck”) as applied to claim 21 above, and further in view of U.S. Patent App. Pub. No. 2016/0113586 to Hemming et al. (“Hemming”):
Regarding claim 22, the He/Schreck combination discloses the method of claim 21, but appears to be silent regarding wherein the generating the plurality of second plots comprises: 
detecting a first peak and a second peak of one ECG signal of the plurality ECG signals corresponding to one of the plurality of leads; 
extracting a first part of the ECG signal starting at the first peak; 
extracting a second part of the ECG signal starting at the second peak; 
combining the first part and the second part of the ECG signal to form one of the plurality of second plots.
Nevertheless, Hemming teaches (Figure 10 and [0134]-[0136]) that it was known in the healthcare informatics art to detect peaks in a physiological signal (ECG signal per [0024]) corresponding to a lead ([0060]) and to remove noise artifacts from the signal between the detected peaks (e.g., the noise artifacts in the second and fourth plots in Figure 10) which thus amounts to “extracting” first and second parts of the signal starting at first and second of the peaks resulting in a plot (the third plot in Figure 10) in which the first and second parts of the signal are combined.  This procedure advantageously removes noise from the signal thus allowing for improved detection of heart rates and reducing potential oversensing of cardiac events ([0136]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the generation of the second plots in the system of the He/Schreck combination to include detecting a first peak and a second peak of one ECG signal of the plurality ECG signals corresponding to one of the plurality of leads, extracting a first part of the ECG signal starting at the first peak, extracting a second part of the ECG signal starting at the second peak, and combining the first part and the second part of the ECG signal to form one of the plurality of second plots as taught by Hemming to advantageously remove noise from the signal thus allowing for improved detection of heart rates and reducing potential oversensing of cardiac events and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various manners of analyzing biological signals to derive meaningful information therefrom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686